DETAILED ACTION
The present application is related to international application no. PCT/US2019/061315.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed December 14, 2021, have been fully considered.
Claims 3-4 and 9-25 are cancelled.
Claims 26-43 are newly added.

Claim Objections
Claim 5 is objected to because of the following informalities:  typographical error.  Claim 5 recites the limitation “wherein the wherein the vinyl reaction product” in lines 1-2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-2, 5-8, and 26-43 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a crosslinked reaction product of a polyaromatic hydrocarbon and a crosslinking agent, does not reasonably provide enablement for polymer having any and/or all “vinyl reaction products” formed from any and/or all “polymeric crosslinking agents” as instantly claimed.  
Applicant’s original disclosure describes “a crosslinked reaction product of a polyaromatic hydrocarbon and a crosslinking agent” (See Applicant’s Specification, filed 11/13/2019: [0007]; [0035]), wherein the crosslinking agent may be chosen with reactive functional groups capable of producing an electrophile that may react with one or more aromatic rings of a polyaromatic hydrocarbon (Id. [0038]).
The term “vinyl reaction product” does not appear within the language of the original disclosure.  Instead, the original disclosure describes the following polymeric crosslinking agents that may comprise vinyl compounds (See Applicant’s Specification, filed 11/13/2019: [0041] “examples of polymeric crosslinking agents that may be suitable for use in the disclosure herein include, for example, poly(formylstyrene), poly(vinylstyrene), poly(halobenzylstyrene), poly(hydroxybenzyl)styrene, polyvinylchloride, and polybutadiene, including any homopolymer or copolymer thereof”).
Moreover, the examples of the present invention only show one specific composition, which is formulated by a reaction of a polyaromatic hydrocarbon crosslinked by divinylbenzene (See Applicant’s Specification, filed 11/13/2019: [0097]; [0098]).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-8, and 26-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one aromatic hydrocarbon crosslinker unit” in lines 3-4. 
Claim 38 recites the limitation “at least one aromatic hydrocarbon crosslinker unit” in lines 3-4.  
It is unclear what compositional components Applicant intends to claim by this limitation.  The term “aromatic hydrocarbon crosslinker unit” does not appear within Applicant’s original disclosure, and the instant claim language creates confusion regarding whether the “at least one aromatic hydrocarbon crosslinker unit” or the “at least one vinyl reaction product” is the crosslinking agent as originally claimed and/or disclosed.
Applicant’s original disclosure describes “a crosslinked reaction product of a polyaromatic hydrocarbon and a crosslinking agent” (See Applicant’s Specification, filed 11/13/2019: [0007]; [0035]), wherein the crosslinking agent may be chosen with reactive functional groups capable of producing an electrophile that may react with one or more aromatic rings of the polyaromatic hydrocarbon (Id. [0038]), wherein the crosslinking agent comprises polymeric crosslinking agents that may be used to promote crosslinking of polyaromatic hydrocarbons (Id. [0041] “examples of polymeric crosslinking agents that may be suitable for use in the disclosure herein include, for example, poly(formylstyrene), poly(vinylstyrene), poly(halobenzylstyrene), poly(hydroxybenzyl)styrene, polyvinylchloride, and polybutadiene, including any homopolymer or copolymer thereof”).

Claims 30-33, 35-36, and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
optionally substituted” rendering the limitation(s) of each dependent claim as not required to meet the claimed invention, because the patentable alternative is that the units are unsubstituted.  It is unclear whether Applicant intended this effect and/or whether the claims further limit the independent claim(s). 

Response to Arguments
Applicant's arguments regarding Roberts, filed December 14, 2021, have been fully considered but they are not persuasive. 
The Examiner notes that Claims 1-2, 5-8, and 26-43 are directed to a composition.  However, it appears that Applicant is attempting to encompass a product-by-process claim.  
MPEP § 2123: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and further "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Moreover, Applicant’s main argument is directed toward Roberts’ “most preferred polymers” (Col. 5 lines 25-33).  However, MPEP § 2123 states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Thus, Claims 1-2, 5-8, and 26-43 are rejected under 35 U.S.C. § 103 as being unpatentable over Roberts (US 3,283,817), because Roberts discloses, as best understood by the indefinite language, a solid composition for treating formations penetrated by wells (Abstract; Col. 3, lines 65-71), the composition comprising C9-C15 aromatic hydrocarbon(s) crosslinked by vinyl compounds (Col. 4, lines 10-70; Col. 5, lines 25-33; Col. 6, lines 9-59) to formulate spherical particulates (Col. 5, line 66 – Col. 7, line 8).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674